Case 2:13-cr-20827-MFL-LJM ECF No. 85-1, PagelD.1086 Filed 02/17/21 Page 1 of 2

YQPHy
DPHC Services, LLC
P.O. Box 513

Newport, MI 48166

To whom it may concern,

Larry Walker has been with our company since October 5,2020. Larry was recommended bya
colleague and was offered an opportunity with our company. Since then, he has shown
leadership and independent skills that exceed our expectations. Larry puts forth effort to
make sure the job is completed correctly and on time. He is employed as our maintenance
attendant, helping with various tasks such as light housework maintenance, groundskeeper,
etc, Larry actively showed the willingness to help wherever it is needed.

Since starting with our company, Larry has mentioned his supervision that he is currently
under. He is anxious to start a new chapter of his life with his children whom he cares for
dearly. 6 years he was away from his children and regrets that time that was lost.

The work ethic and dedication that he displays is outstanding considering the circumstances
he is currently undergoing. It is in my best judgement to say that Mr, Walker has shown good
character and morality.

If there are any questions, please feel free to contact me directly via phone or email provided
below.

Thank you,
Danielle Price
Phone: (734)245-1912

Email: dphcserviceslic@gmail.com

 

 
Case 2:13-cr-20827-MFL-LJM

DPHC Services, LLC

Perio:

Tax Status

Hourly Rate

Soci Secunty Tax
Mectcare Tax
Insurance Dectaction

Tote Tass ant Reguar

Decumons

O91 1/24-01/22721

1
$17.00
$34.32
$19.72
$0.00

$325.06

ECF No. 85-1, PagelD.1087 Filed 02/17/21 Page 2 of 2

Fexiend Adowance (From W-4)
Overton Rate

Federal income Tax

State Tax

Olher Regular Deduction

Ccher Deduction

Hours Worked
Sick Mours
Vacybon Hours

Groans Pay

Total Tass ang

Net Pay

 

215

$1,360.60

$1,094.95
